Citation Nr: 0929574	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-37 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to November 
1980 and from February 2003 to September 2006.  He also had 
service with the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a videoconference hearing from the RO in January 
2009.  A copy of the transcript of that hearing is of record.

Following the Board hearing the Veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800; 20.1304.  In 
correspondence dated in July 2009 the Veteran's 
representative, in essence, waived the remaining time period 
for a response from the Board's June 26, 2009, 
correspondence.  The case is adequately developed for 
appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Clear and unmistakable evidence demonstrates that the 
Veteran's diabetes mellitus existed prior to his period of 
active service from February 2003 to September 2006.

3.  Clear and unmistakable evidence demonstrates that the 
Veteran's diabetes mellitus did not permanently increase in 
severity during his active service.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus clearly and unmistakably 
existed prior to his period of active service from February 
2003 to September 2006, and the presumption of soundness is 
rebutted.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.304; 3.306 (2008).

2. The Veteran's preexisting diabetes mellitus was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

According to VCAA, VA's duties to notify and assist require 
that upon receipt of a complete or substantially complete 
application for benefits, VA must notify a veteran and his or 
her representative, if any, of any information, plus any 
medical evidence or lay evidence, necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform a veteran of any information and evidence not of 
record (1) necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the Veteran is expected to 
provide.  (Pursuant to recent regulatory revisions, the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008. 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  
Readjudication in a Supplemental Statement of the Case 
(SSOC), when issued following a VCAA notification letter, 
satisfies the due process and notification requirements.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (2005).

In the present case, in an October 2006 letter, the Veteran 
was notified of the information and evidence needed to 
substantiate and complete his appeal.  Also, in the October 
2006 letter, the Veteran was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  See 38 C.F.R. § 3.159(c).  The Veteran's service 
treatment record (STR) and relevant post-service records have 
been obtained, and there is no indication of any missing 
records for which VA has not made adequate search efforts to 
date.  Additionally, he was afforded a VA examination in 
January 2007, specifically addressing the nature and etiology 
of the Veteran's diabetes mellitus.  Furthermore, the Board 
obtained a Veteran's Health Administration (VHA) expert 
medical opinion in April 2009.  The Veteran testified during 
his October 2007 DRO hearing that the VA examiner did not 
review claims file and rushed through the examination.  
However, in light of the VA examiner's subsequent addendums 
during which he had the claims file for review, and in light 
of the subsequent VHA medical expert's opinion, the Board 
finds that remand for a VA examination is not warranted at 
this point.  In particular, the examinations are adequate 
because, as shown below, they were based upon consideration 
of the Veteran's prior medical history and examinations, his 
assertions and current complaints, and because they address 
the issue on appeal in detail sufficient to allow the Board 
to make a fully informed determination.  Barr v. Nicholson, 
21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 
405, 407 (1994)) (internal quotations omitted).  

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Since all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the appeal.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  A disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310(a).  VA will not 
concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b). 

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

A veteran is presumed to have been sound upon entry into 
active service, except as to conditions noted at the time of 
the acceptance, examination, or enrollment, or where clear 
and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, when no preexisting condition is 
noted upon entry into service, a veteran is presumed to have 
been sound upon entry, and the burden then shifts to VA to 
rebut the presumption of soundness.  The Federal Circuit also 
held that the correct standard for rebutting the presumption 
of soundness under 38 U.S.C.A. § 1111 requires that VA show 
by clear and unmistakable evidence that (1) a veteran' s 
disability existed prior to service, and (2) that the 
preexisting disability was not aggravated during service.  By 
"clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  
The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-2003.  

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Aggravation of a preexisting injury may 
not be conceded where the disability underwent no increase in 
severity during service, on the basis of all the medical 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  

A two-step analysis is required.  First, if a disorder is 
shown to have preexisted service, the Board must determine 
whether there has been any measured worsening of the 
disability during service.  Second, the Board must determine 
whether the measured worsening constitutes an increase in 
disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
preexisting disorder during service are not sufficient to be 
considered aggravation unless the underlying disability (as 
contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  

If the preexisting disorder underwent an increase in severity 
during service, clear and unmistakable (obvious or manifest) 
evidence is required to rebut the presumption of aggravation.  
Such evidence includes medical facts and principles, which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  38 C.F.R. § 3.306(b).  
Only independent medical evidence establishing that an 
increase in disability was due to the natural progress of the 
disease rebuts the presumption of aggravation.  See Hensley 
v. Brown, 5 Vet. App. 155, 163 (1993).  

In this case, the Veteran served in the National Guard until 
February 2003, when was ordered to active duty.  In September 
2001, prior to active duty, the Veteran underwent a periodic 
service examination.  The examination report shows that the 
Veteran's glucose was 127 at that time.  The physician noted 
this as increased blood sugar.  

The record also includes an October 2001 letter from a 
private (non-VA) physician, Dr. LH, who wrote that the 
Veteran had undergone an unrelated surgery in September 2001.  
The Veteran's preoperative blood glucose was 127.  On the day 
Dr. LH wrote the letter, the Veteran's fasting blood glucose 
was 145.  She indicated that she would schedule him for 
management of hyperglycemia.  

Similarly, one month later, in an October 2001 treatment 
note, a private physician, Dr. EKB provided a diagnosis of 
hyperglycemia.  

The record also includes an October 2001 hemoglobin A1c test 
showing hemoglobin of 7.5 percent.  

Based on these findings, a Medical Duty Review Board in 
December 2001, requested an examination of the Veteran's 
"history of diabetes."  In an undated letter, which, the 
Board notes, appears to be in response to the Medical Review 
Board's inquiry, Dr. EB wrote that the Veteran had elevated 
blood sugar in October 2001, and further testing established 
that the Veteran had glucose intolerance.  She explained 
that, while this was not diabetes mellitus, it was concerning 
to her that the Veteran "may" eventually develop diabetes.  
Therefore, Dr. EB recommended close monitoring.  She 
determined that he was asymptomatic at the time.  

Thereafter, the record includes a February 2002 Medical 
Qualifications memorandum noting that the Veteran was found 
medically qualified to serve.  Also, a March 2002 letter 
shows that a Medical Duty Review Board found the Veteran 
fully fit for retention, deployment, and assignment, but 
needed to provide results of a current work-up for diabetes 
in one year.  

In a March 2003 Pre-Deployment Assessment, however, the 
Veteran was found deployable.  The assessment indicates that 
glucose was within normal limits in March 2003.  An earlier 
March 2003 assessment noted an assessment of "rule out" 
diabetes mellitus.  In late March 2003, the Veteran had his 
blood sugar checked; it was 95 before breakfast and 134 after 
breakfast.  

More recently, in October 2006, the Veteran underwent a VA 
diabetes mellitus examination in connection with his present 
claim.  The examiner, a physician, reviewed the claims file 
and noted that the Veteran's pertinent medical history 
included a diagnosis of diabetes mellitus while serving in 
Iraq in October 2005.  Her present diagnosis was diabetes 
mellitus.  

In January 2007, the Veteran underwent a second VA diabetes 
examination.  Although the examiner did not have the claims 
file for review, he performed a follow-up examination in 
March 2007.  At that time, he reviewed the claims file and 
noted the Veteran's medical history to include a diagnosis of 
diabetes in January 2004.  The examiner also noted the 
October 2001 medical reports from Dr. EB, cited above, 
showing hemoglobin A1c of 7.5 percent and a corresponding 
blood glucose of 145.  Further, a service physical 
examination performed one month prior showed a fasting 
glucose of 127.  Accordingly, the examiner determined that 
the Veteran had type 2 diabetes mellitus at least since 
October 2001.  

In a March 2007 addendum, the examiner again reviewed the 
Veteran's relevant medical history and noted that the Veteran 
had a glucose of 127 in September 2001 and 145 in October 
2001, with a corresponding hemoglobin A1c of 7.5 percent.  
Therefore, in the examiner's medical opinion, the Veteran's 
diabetes type 2 was as at least as likely as not present in 
2001 or earlier.  

Then, in April 2009, the Board requested an expert medical 
opinion from the VHA to determine the exact nature of the 
Veteran's disorder prior to his activation in January 2003.  
In a May 2009 report, the VHA medical expert responded that 
in her opinion as an endocrinologist and established academic 
expert in diabetes, the Veteran met the criteria for diabetes 
mellitus in 2001.  In support, she noted the results of the 
2001 fasting blood sugar and A1c, which the Veteran's 
physician had determined represented glucose intolerance.  
The VHA expert explained that hemoglobin A1c is not the 
standard approach to the diagnosis of type-2 diabetes.  
However, the single fasting blood glucose was consistent 
with, but not diagnostic for, diabetes.  The VHA expert next 
observed that the claims file included a note suggesting that 
there was a second blood sugar of 127 mg/dl.  The note, 
however, was unclear if it was a fasting blood sugar.  If 
fasting, the VHA expert explained, the two fasting blood 
sugars above 126 mg/dl were consistent with a diagnosis of 
type 2 diabetes mellitus, and not a diagnosis of glucose 
intolerance.   In addition, a hemoglobin A1c of 7.5 percent 
usually represents an average blood sugar between 140 and 180 
mg/dl.  The VHA expert pointed out that this scale was 
published prior to when the Veteran's practicing physician 
suggested that he had glucose intolerance.  Finally, the VHA 
expert indicated that although A1c is not a current 
diagnostic criteria for diabetes mellitus, an A1c of 7.5 
percent indicates that typical blood sugar would be above the 
diagnostic threshold for diabetes mellitus.  For these 
reasons, the VHA examiner concluded that the Veteran had a 
diagnosis of type 2 diabetes in 2001.  

In light of this evidence, the Board finds that the Veteran's 
diabetes mellitus is clearly and unmistakably shown to have 
existed prior to his active service.  The issue in this case 
is not whether the Veteran should have been accepted for 
active service in February 2003, but whether the disease 
which was clearly manifest later existed prior to active 
service.  A December 2001 Medical Duty Review Board noted a 
"history of diabetes" and indicated in March 2002 that the 
Veteran would need follow-up for diabetes, the March 2003 
assessments, on the other hand, noted normal blood sugar and 
a diagnosis of "rule out" diabetes mellitus.  Although an 
October 2006 VA examiner commented that the Veteran was 
diagnosed with diabetes in October 2005, a careful review 
shows that this statement was not meant to be an opinion as 
to the date of onset of the diabetes mellitus; rather, it is 
simply a notation of the medical history contained in the 
claims file.  The Court has held that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

On the other hand, the March 2007 VA examiner's reports and 
the May 2009 VHA expert's opinion, specifically address the 
date of onset of the Veteran's diabetes.  The Board finds, 
accordingly, that their medical conclusions are clear and 
unmistakable evidence demonstrating that the Veteran's 
diabetes mellitus existed prior to his active service from 
February 2003 to September 2006.  Therefore, the presumption 
of soundness is rebutted.  See Wagner, 370 F.3d at 1096.

The Board further finds clear and unmistakable evidence 
demonstrating that the Veteran's preexisting diabetes 
mellitus did not an increase in severity during his period of 
active service from February 2003 to September 2006.  The 
Board notes that the STR includes a January 2004 treatment 
note providing a diagnosis of "newly diagnosed type II 
[diabetes mellitus]" with fasting glucose of 144 and of 140 
the previous day.  Plus, the STR include an August 2004 
chronology of medical care report, an October 2004 lab 
referral report, an October 2004 hand-written treatment note, 
and a May 2005 medical examination report noting diagnoses of 
medication-controlled diabetes.  

The only medical evidence specifically addressing that issue 
of aggravation during active service is the opinion of the 
May 2009 VHA medical expert.  She noted that the claims file 
demonstrates that the Veteran had a number of musculoskeletal 
injuries during service, some of which required in-patient 
care where serial blood glucose evaluation was done.  Those 
results suggested that the Veteran's blood glucose control, 
even in the context of a steroid injection to the shoulder, 
remained quite good.  The likely explanation for the 
improvement in blood sugar is the physical activity and 
improved nutrition that the Veteran was exposed to while 
deployed, in contrast the sedentary lifestyle and fast-food 
diet described by his private physician in 2001.  Despite the 
potential benefit of his active service physical training, 
however, the Veteran did have a number of episodes of 
dehydration and hyperglycemia, which, the VHA expert 
indicated, is very common with diabetes in extreme heat.  

The VHA expert further stated that her overall impression was 
that during service, the Veteran's diabetes was neither 
benefitted nor accelerated.  In short, the VHA expert 
explained, there was no evidence to support a conclusion that 
the Veteran's diabetes increased in severity during his 
active service.  In fact, his blood sugars were quite good 
during his medical stays of orthopedic injures.  

The VHA expert was unclear, however, on review of the more 
recent medical record how the Veteran's active service 
affected his ability to currently maintain a high level of 
physical activity.  She explained that an ability to carry 
out meaningful physical activity could be affected by his 
musculoskeletal injuries incurred during his deployment.  If 
his lower extremity and shoulder injuries limited his ability 
to perform weight-bearing physical activity, this could, in 
fact, negatively impact his diabetes in the long run.  
Routine physical activity of 30 minutes per day is 
recommended for people with diabetes.  As such, if the 
Veteran's injuries interfered with this, it would, in fact, 
be true that his time in-service makes management of his 
diabetes more difficult.  Thus, in her medical opinion, 
unless the Veteran's active service left him with physical 
disabilities rendering him unable to do 30 minutes of daily 
exercise, there was no direct effect of deployment on the 
progress of his diabetes.  The Board finds that as there is 
evidence of any such limitation nor associated increase in 
the diabetes mellitus disability that the VHA expert's 
comments are merely speculative.  They are not probative of 
an aggravation of diabetes mellitus due to a service-
connected disability.

In light of the evidence of record, the Board finds that the 
Veteran's diabetes mellitus is shown by clear and 
unmistakable evidence to have not increased in severity 
during service.  The VHA expert specifically determined that 
the record includes no evidence demonstrating the diabetes 
mellitus underwent a permanent increase in severity or was 
otherwise accelerated during the Veteran's active service.  
Accordingly, the Board finds that the presumption of 
aggravation does not attach.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.303; See Wagner, 370 F.3d at 1096.

In making the above determinations, the Board has carefully 
considered the Veteran's lay assertions.  In particular, the 
Veteran testified at his January 2009 Board hearing that he 
only had one high blood sugar reading prior to his active 
service and that he was not diagnosed until he got sick and 
was put on medication while on active duty.  He also felt, 
alternatively, that his active service may have aggravated 
his diabetes.  

Although the Veteran's lay assertions are competent evidence 
of pre-service and in-service symptomatology, he has not been 
shown to possess the requisite medical training or 
credentials needed to render an opinion regarding the 
diagnosis or degree of aggravation of diabetes mellitus.  
Therefore, his lay opinion does not constitute competent 
medical evidence in support of his claim and lacks probative 
value with regard to the issue on appeal.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In 
conclusion, the Board finds that diabetes mellitus preexisted 
the Veteran's active service and was not aggravated therein.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


